 Case 1:20-cv-01017-JDB-jay Document 1 Filed 01/22/20 Page 1 of 12                     PageID 1



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TENNESSEE


HARCO NATIONAL INSURANCE                         )
COMPANY,                                         )
                                                 )
        Plaintiff                                )
                                                 )          Case No.:
v.                                               )
                                                 )
VOLUNTEER INTERNATIONAL, INC.,                   )
                                                 )
        Defendant.
                                                 )

                       COMPLAINT FOR DECLARATORY JUDGMENT

        COMES NOW Plaintiff Harco National Insurance Company (“Harco”), by and through

its attorneys, Cozen O’Connor, and for its Complaint against Defendant Volunteer International

Inc. (“Volunteer”), alleges, on knowledge as to its own actions, and otherwise upon information

and belief, as follows:

                                PRELIMINARY STATEMENT

                                                1.

        This is an action for a declaration pursuant to the Declaratory Judgment Act, 28 U.S.C.

§§ 2201 and 2202, arising from alleged hailstorm damage to Volunteer’s buildings for which

Volunteer demands complete coverage under a policy of insurance, No. CPP 0000866 33,

(“Policy”) issued by Harco.


                                                2.

        Harco seeks a declaration that coverage is precluded in large part pursuant to the Policy’s

exclusions for cosmetic damage and wear and tear, as well as a stay of the appraisal proceeding

between the parties.




LEGAL\44343587\4
 Case 1:20-cv-01017-JDB-jay Document 1 Filed 01/22/20 Page 2 of 12                      PageID 2



                                          JURISDICTION

                                                 3.

        This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(a)(1), in that

this is a civil action between citizens of different states, and the amount in controversy exceeds

$75,000, exclusive of interest and costs.

                                                 4.

        This action is filed under and pursuant to the federal Declaratory Judgment Act, 28

U.S.C. §§ 2201 and 2202. An actual controversy of a justiciable nature exists between Harco

and Volunteer as to whether any damages are covered under the Policy.

                                                 5.

        Harco has not sought, in any other action, an adjudication of any rights and liabilities

under the Policy.

                                              VENUE

                                                 6.

        Venue is proper in this district under 28 U.S.C. § 1391(b)(2), in that the events giving rise

to the claim occurred in this district.

                                             PARTIES

                                                 7.

        Harco is an insurance company, which is incorporated in Illinois and has its principal

place of business in North Carolina.

                                                 8.

        Volunteer is a full service heavy and medium-duty truck dealership, which is

incorporated in Delaware and has its principal place of business in Tennessee.




                                                 2
LEGAL\44343587\4
 Case 1:20-cv-01017-JDB-jay Document 1 Filed 01/22/20 Page 3 of 12                    PageID 3



                                               FACTS

                                              The Policy

                                                  9.

        Harco issued the Policy to Volunteer for the policy period April 1, 2017 to April 1, 2018.

Attached hereto as Exhibit A is a true and correct copy of the Policy, and the terms of the Policy

are incorporated fully herein by reference.

                                                 10.

        Volunteer is the named insured under the Policy.

                                                 11.

        Upon information and belief, Volunteer is the owner of buildings located at 626 Airways

Boulevard, Jackson, Tennessee 38301 (“Property”).

                                                 12.

        The Policy covers “direct physical loss of or damage to Covered Property at the Property

described in the Declarations caused by or resulting from any Covered Cause of Loss.” Exhibit

A, Building and Personal Property Coverage Form.

                                                 13.

        The Policy contains the following relevant provisions:

                                                ***




                                                  3
LEGAL\44343587\4
 Case 1:20-cv-01017-JDB-jay Document 1 Filed 01/22/20 Page 4 of 12                   PageID 4




                                             ***

Section B under Causes of Loss – Special Form lists Policy exclusions and states the following:

                                             ***




                                             ***



                                             ***

The Policy also contains the following exclusion by endorsement:

                                             ***


                                               4
LEGAL\44343587\4
 Case 1:20-cv-01017-JDB-jay Document 1 Filed 01/22/20 Page 5 of 12   PageID 5




                                    ***




                                    ***




                                      5
LEGAL\44343587\4
 Case 1:20-cv-01017-JDB-jay Document 1 Filed 01/22/20 Page 6 of 12   PageID 6




                                    ***




                                    ***




                                      6
LEGAL\44343587\4
 Case 1:20-cv-01017-JDB-jay Document 1 Filed 01/22/20 Page 7 of 12                   PageID 7



                                           The Claim

                                               14.


        On or about February 24, 2018, the Property allegedly sustained roof damage due to a

hailstorm.

                                               15.

        On or about July 6, 2018, Volunteer notified Harco of the purported loss.

                                               16.

        Harco retained Mason Claims Services (“Mason”) as a field adjuster to inspect the

damage, and prepare an estimate for the cost of repairing any damage, which Harco determined

was covered under the Policy.

                                               17.

        Mason estimator Travis Robertson completed a report on July 17, 2018, in which he

estimated the storm-related damages to be $26,352.46.

                                               18.

        After accounting for the Policy’s $1,000 deductible, Harco subsequently paid $25,352.46

to Volunteer on July 30, 2018.

                                               19.

        In an effort to develop its own estimate of the storm-related damages, Volunteer retained

Affordable Construction Services, Inc. (“Affordable”).

                                               20.

        Affordable estimated damage in the amount of approximately $400,000.00 to replace the

roofing.




                                                7
LEGAL\44343587\4
 Case 1:20-cv-01017-JDB-jay Document 1 Filed 01/22/20 Page 8 of 12                   PageID 8



                                               21.

        Volunteer also retained an engineer, Steve Prosser, P.E. of Prosser & Associates

(“Prosser”), to conduct an inspection, which was conducted on September 4, 2018.

                                               22.

        In Prosser’s report issued on October 11, 2018, he concluded that “complete and full roof

panels, trim, and insulation replacement” was required.

                                               23.

        Harco retained its own engineer, Matthew E. Buckner, P.E. of EDT Forensic Engineering

and Consulting (“Buckner”) to conduct an investigation of alleged damage at the Property.

                                               24.

        Buckner’s inspection took place on March 29, 2019, and his report followed on April 25,

2019.

                                               25.

        Buckner found that there was no functional damage to the Property’s roofing, and that

any indentations were cosmetic in nature.

                                               26.

        The repairs recommended were re-coating of the metal roofing for damage to its

aluminized coating on one of the buildings, as opposed to complete replacement of the roofing.

                                               27.

        It has become clear to Harco that there is a disagreement between the parties on coverage

under the Policy.




                                                8
LEGAL\44343587\4
 Case 1:20-cv-01017-JDB-jay Document 1 Filed 01/22/20 Page 9 of 12                       PageID 9



                                                 28.

         Specifically, it is Harco’s position that the vast majority of the damages being claimed by

Volunteer are excluded pursuant to the Policy’s exclusions for cosmetic damage and wear and

tear.

                                                 29.

         Harco seeks a judicial declaration that coverage is precluded pursuant to the Policy’s

exclusions for cosmetic damage and wear and tear, and that it has no duty to pay Volunteer under

the Policy beyond what Harco has already paid and determined to be covered.

                                                 30.

         A declaration is necessary at this time in order that the dispute about the parties’ rights,

obligations, and responsibilities, if any, under the Policy may be resolved and the respective

rights and duties of the parties, if any, may be established with regard to Volunteer’s claim.

                                           The Appraisal

                                                 31.

         On August 2, 2019, Volunteer demanded an appraisal pursuant to the Policy.

                                                 32.

         In doing so, Volunteer stated that it disagreed with the amount of loss calculated by

Harco.

                                                 33.

         Harco retained its own appraiser, David Green of Grecco Construction Consultants, who

inspected the Property on September 25, 2019 and estimated the damages to be $108,052.90.

                                                 34.

         Thereafter, in November of 2019, Volunteer’s appraiser, William Griffin (“Griffin”),

submitted an estimate for damages in the amount of $957,578.42.


                                                  9
LEGAL\44343587\4
Case 1:20-cv-01017-JDB-jay Document 1 Filed 01/22/20 Page 10 of 12                      PageID 10



                                                35.

        Upon review of Griffin’s report, it became apparent that Griffin was calculating the cost

of repair for damage not covered by the Policy thereby creating issues concerning coverage

between the parties.

                                                36.

        Harco seeks a stay of the appraisal proceeding between the parties.

                                                37.

        A stay of the appraisal proceeding is necessary at this time because appraisal is only

appropriate once coverage or liability issues have been resolved.

                                                38.

        Continuing with the appraisal while resolution of coverage or liability issues are pending

before this Court would be a waste of time and the parties’ resources.

                                                39.

        Because the requested declaration will resolve these issues, continuing with the appraisal

process would be premature at this time.

                                           COUNT ONE

      (Declaratory Judgment That The Remainder of Volunteer’s Claim is
                        Excluded Under the Policy)
                                                40.


        Harco repeats and realleges paragraphs 1 through 39 hereof, as if fully set forth herein.

                                                41.

        An actual controversy of a justiciable nature exists between Harco and Volunteer as to

whether any damages are covered under the Policy.




                                                 10
LEGAL\44343587\4
Case 1:20-cv-01017-JDB-jay Document 1 Filed 01/22/20 Page 11 of 12                         PageID 11



                                                   42.

        Harco is under no obligation to pay Volunteer under the Policy in connection with

Volunteer’s claim because the Policy’s exclusions for cosmetic damage and wear and tear apply

to preclude coverage for any amounts beyond what Harco has already paid and damage

determined covered by Harco.

                                                   43.

        By reason of the foregoing, Harco seeks a declaration from this Court as to the parties’

rights, obligations, and responsibilities, if any, under the Policy with regard to Volunteer’s claim.

        WHEREFORE, Harco requests judgment as follows:

        A.         On Count One, declaring that Volunteer is not entitled to coverage under the

Policy for its claim;

        B.         On Count One, declaring that Harco is under no obligation to pay Volunteer under

the Policy in connection with Volunteer’s claim for any amounts beyond what Harco has already

paid and determined to be damaged;

        C.         Declaring a stay of the appraisal proceeding between the parties pending the

resolution of the coverage issues related to Volunteer’s claim;

        D.         Awarding Volunteer its costs, attorneys’ fees, and disbursements; and

        E.         Granting Harco such other and further relief as the Court deems just and proper.




                                                   11
LEGAL\44343587\4
Case 1:20-cv-01017-JDB-jay Document 1 Filed 01/22/20 Page 12 of 12               PageID 12




        Respectfully submitted this 22nd day of January, 2020.

                                                    s/ Kenan G. Loomis
                                                    Kenan G. Loomis
                                                    Tennessee Bar No. 026150
                                                    Cozen O’Connor
                                                    1230 Peachtree Street, NE
                                                    The Promenade, Suite 400
                                                    Atlanta, Georgia 30309
                                                    Telephone: (404) 572-2028
                                                    E-mail: kloomis@cozen.com

                                                    Attorneys for Plaintiff
                                                    Harco National Insurance Company




                                               12
LEGAL\44343587\4
